DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 3/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1716749.5, filed on 10/12/2017.

Claim Objections
Claim 18 is objected to because of the following informalities:    
Regarding claim 18, 
The claim recites, in lines 1-2, “a program for causing a computer to executing the method…”
This should seemingly be –a program for causing a computer to execute the method…-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they recite “A computer-readable storage medium storing a program…”, which appears to cover both transitory and non-transitory embodiments.  
The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both nonstatutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory'' to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101 ). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary 
However, the rejection under 35 U.S.C. 101 can be overcome by specifically reciting the medium as being non-transitory.  The examiner recommends adding language as such in order to cure this deficiency (e.g. A non-transitory computer-readable storage medium).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deshpande (US 20200068269 A1) (hereinafter Deshpande).
Regarding claim 1, Deshpande discloses:
A method for generating a track, the method comprising: [See Deshpande, ¶ 0098-0108, 0162 discloses providing a track syntax for indicating regions on a sphere in streaming omnidirectional media.  A sample entry type and format is provided for metadata tracks.]
obtaining encoded media data comprising first and second view frames; [See Deshpande, ¶ 0036 discloses metadata specifying an area of a spherical surface covered by a projected frame, and metadata specifying the orientation of a projection structure corresponding to the projected frame in a global coordinate system.
generating descriptive metadata comprising data for signaling a first coverage information associated to the first view frame and a second coverage information associated to the second view frame, [See Deshpande, ¶ 0099-0108 discloses that properties of projected frames are indicated with a projection format (CL and CR for left and right views of stereoscopic video), and also a spherical coverage of the projected omnidirectional video.]
the first coverage information being related to a first projection of the first view frame on a first sphere, [See Deshpande, Fig. 4 illustrates a first projection of a first view frame labeled ‘A’ on a sphere.] the second coverage information being related to a second projection of the second view frame on a second sphere, [See Deshpande, ¶ 0034 discloses that a projection structure includes a three-dimensional structure including one or more surfaces on which a captured image/video content is projected and from which a respective projected frame can be formed; See Deshpande, Fig. 4 illustrates a second projection of a second view frame labeled ‘B’ on a sphere.] the first coverage information being different from the second coverage information; and [See Deshpande, ¶ 0150-0156, 0158-0161 discloses providing information on the area on a spherical surface that is represented by a projected frame - particularly an element RegionOnSphereStruct(1), which specifies a center point of a spherical region represented by a projected frame; See Deshpande, Fig. 4 additionally illustrates unique projected frame regions ‘A’, ‘B’, and ‘C’.]
generating a track comprising the generated descriptive metadata and referencing both the first and second view frames. [See Deshpande, ¶ 0032, 0162, 0219 discloses a metadata track syntax, and generation of a bitstream including the descriptive data therein.]

Regarding claim 2, Deshpande discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses:
wherein the first coverage information characterizes a region of the first sphere which is covered by the first projection, wherein the second coverage information characterizes another region of the second sphere which is covered by the second projection. [See Deshpande, ¶ 0034 discloses that a projection structure includes a three-dimensional structure including one or more surfaces on which a captured image/video content is projected and from which a respective projected frame can be formed; See Deshpande, Fig. 4 illustrates a region ‘A’ covered by a first projection, and a region ‘B’ covered by a second projection.]

Regarding claim 3, Deshpande discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses:
wherein the encoded media data is encoded stereoscopic media data, [See Deshpande, ¶ 0099 - 0108 discloses defining syntax/semantics/metadata corresponding with projected omnidirectional video boxes, and in particular, that a projection format of stereoscopic video is provided.] wherein the descriptive metadata further comprise data for signaling which of the first or second view frames correspond to left view frames or right view frames. [See Deshpande, ¶ 0106 discloses stereoscopic video having metadata descriptive of a projection format/spherical coverage of the projected omnidirectional video – particularly, that “CL”, and “CR” are used to indicate Left and Right views of stereoscopic video, respectively; See Deshpande, ¶ 0195 discloses signaling syntax element “view_idc”, which when is equal to ‘1’, indicates that a region is on a left view of stereoscopic content, and which when is equal to ‘2’, indicates that a region is on a right view of stereoscopic content.]

Regarding claim 4, Deshpande discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses:
wherein the encoded media data is encoded stereoscopic media data, wherein the first view frames correspond to left view frames and the second view frames correspond to right view frames. [See Deshpande, ¶ 0106 discloses stereoscopic video having metadata descriptive of a projection format/spherical coverage of the projected omnidirectional video – particularly, that the properties of projected frames are indicated with “CL”, and “CR” (Left and Right views of stereoscopic video, respectively).]

Regarding claim 5, Deshpande discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses:
further comprising transmitting the track to a client. [See Deshpande, ¶ 0211, 0332, Fig. 1 discloses transmitting data to a communications medium (client).]

Regarding claim 6, Deshpande discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses: 
the descriptive metadata comprise a parameter taking a first predetermined value for signaling that each of the first and second view frames is associated with a different coverage. [See Deshpande, ¶ 0150-0156, 0158-0160 discloses a syntax element “covi” providing information on an area of the spherical surface that is represented by a projected frame.  It is noted that the absence of the covi box indicates a projected frame is a representation of a full sphere.  Otherwise, elements “center_yaw” and “center_pitch” specify center points for spherical region represented by a projected frame. (a different coverage)]

Regarding claim 7, Deshpande discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses:
the descriptive metadata comprise data for signaling which of the first or second coverage information is associated to the right view frames, or comprise data for signaling which of the first or second coverage information is associated to the left view frames. [See Deshpande, ¶ 0108 discloses metadata for signaling properties of projected frames, including spherical coverage of a projected omnidirectional video, or an area on the spherical surface represented by the projected frame; See Deshpande, ¶ 0195 discloses syntax element “view_idc” as indicating a region is on a left view of stereoscopic content when taking a first value, and as indicating a region is on a right view of stereoscopic content when taking a second value.]

Regarding claim 8, Deshpande discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses:
wherein the track comprises a sample, the sample referencing both the first and second view frames. [See Deshpande, ¶ 0173 discloses a syntax element “num_regions” which specifies the number of regions in the samples referring to a sample entry.]

Regarding claim 9, Deshpande discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses:
wherein the track comprises a first sample referencing the first view frame, and a second sample immediately following the first sample and referencing the second view frame. [See Deshpande, Fig. 4 illustrates a first view frame and second view frame “immediately following” the first view frame in that the view frames are consecutive/adjacent to one another.]

Regarding claim 10, One of ordinary skill in the art at the time of the invention would have been aware that decoding is simply the inverse operation of encoding and, in fact is often more generally referred to as "coding", encompassing both. Such a person would have been aware that in order to most accurately decode, it is typically best to use the same method on both the encoding and decoding ends.
Claim 10 thus recites analogous limitations to claim 1, and is therefore rejected based on the decoder of claim 10 performing the complimentary operations of the corresponding encoder and encoding process with respect to video encoding method claim 1 as such.  
Deshpande discloses 
A method for decoding media data comprising view frames, the method comprising: [See Deshpande, Fig. 1 illustrates a video decoder 124 executing a decoding method.]

Regarding claim 11, Deshpande discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses:
wherein the obtaining step comprises: 
determining a third sphere region to process; [See Deshpande, ¶ 0033-0034 discloses regions of omnidirectional video corresponding with regions on a sphere; See Deshpande, Fig. 4 illustrates examples of regions of a sphere, and particularly noting ‘A’, ‘B’, and ‘C’ (first, second, and third, respectively) regions.]
determining a coverage information associated to the obtained third sphere region, the coverage information being related to a projection of a view frame on the third sphere; [See Deshpande, ¶ 0105-0108 discloses determining properties of projected frames (projected onto a sphere, or “third” sphere per Fig. 4, as outlined above) such that the spherical coverage of the projected omnidirectional video (or the area on the spherical surface represented by the projected frame) is determined as one of the properties of projected frames.]
selecting a track among a plurality of tracks, based on the determined coverage information. [See Deshpande, ¶ 0162 discloses timed metadata track syntax for indicating regions on a sphere.]

Regarding claim 12, Deshpande discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Deshpande discloses:
further comprising displaying a region of the first sphere covered by the projected first view frame, and/or displaying another region of the second sphere covered by the projected second view frame. [See Deshpande, ¶ 0024 discloses displaying a subset (region) of an entire captured video region of an omnidirectional video.]

Regarding claim 13, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Regarding claim 14, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  

Regarding claim 15, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Regarding claim 17, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  

Regarding claim 18, Despande discloses:
A computer-readable storage medium storing a program for causing a computer to executing the method for decoding media data comprising view frames according to claim 10. [See Deshpande, ¶ 0016 discloses a non-transitory computer-readable storage medium with instructions for causing a processor to execute the method.]

Regarding claim 19, this claim recites analogous limitations to claim 1 in the form of “a device” rather than “a method, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 19 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Deshpande discloses:	
A device for generating a track, the device being configured to implement the method according to claim 1. [See Deshpande, Fig. 1 illustrates a video encoding device (106).]

Regarding claim 20, this claim recites analogous limitations to claim 10 in the form of “a device” rather than “a method, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
A device for decoding media data comprising view frames, the device being configured to implement the method according to claim 10. [See Deshpande, Fig. 1 illustrates a video decoding device (124).]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170193324 A1			Chen; Lin et al.
US 20170118540 A1			Thomas; Emmanuel et al.
US 20160191931 A1			Hannuksela; Miska Matias
US 20160006785 A1			Zhang; Shaobo et al.
US 20190068946 A1			Stockhammer; Thomas et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.